
	
		II
		111th CONGRESS
		1st Session
		S. 1181
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for a demonstration project to examine whether
		  community-level public health interventions can result in lower rates of
		  chronic disease for individuals entering the Medicare program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Healthy Living and Health Aging
			 Demonstration Project Act of 2009.
		2.FindingsCongress finds the following:
			(1)Chronic diseases
			 are the leading cause of death and disability in the United States. Seven in
			 every 10 deaths are attributable to chronic disease, with more than 1,700,000
			 Americans dying each year. Approximately 133,000,000 Americans, representing 45
			 percent of the Nation's population, have at least 1 chronic disease.
			(2)In 2007, the
			 United States spent over $2,200,000,000,000 on health care, with 75 cents out
			 of every dollar spent going towards treatment of individuals with 1 or more
			 chronic disease. In public programs, treatment for chronic diseases constitutes
			 an even higher percentage of total spending, with 83 cents of every dollar
			 spent by Medicaid programs and more than 95 cents of every dollar spent by the
			 Medicare program going towards costs related to chronic disease.
			(3)Since 1987, the
			 rate of obesity in the United States has doubled, accounting for a 20 to 30
			 percent increase in health care spending. Additionally, the percentage of young
			 Americans who are overweight has tripled since 1980. If the prevalence of
			 obesity was at the same level as it was in 1987, health care spending would be
			 nearly 10 percent lower per person, for a total savings of nearly
			 $200,000,000,000.
			(4)The vast majority
			 of cases of chronic disease could be better prevented or managed. The World
			 Health Organization has estimated that if the major risk factors for chronic
			 diseases were eliminated, at least 80 percent of all cases of heart disease,
			 stroke, and type 2 diabetes could be prevented, while also averting more than
			 40 percent of cancer cases.
			(5)Depressive
			 disorders are also becoming increasingly common, chronic, and costly. In 1990,
			 the World Health Organization identified major depression as the fourth leading
			 cause of disease worldwide, leading to more cases of disability than ischemic
			 heart disease or cerebrovascular disease. Research has shown that mental health
			 screenings following disease diagnosis for diabetic patients can improve health
			 while remaining cost-effective.
			(6)A report by the
			 Trust for America's Health found that an annual investment of $10 per person in
			 proven community-based programs to increase physical activity, improve
			 nutrition, and prevent tobacco use and smoking could, within 5 years, save the
			 United States more than $16,000,000,000 annually, with savings of more than
			 $5,000,000,000 for Medicare and $1,900,000,000 for Medicaid, as well as over
			 $9,000,000,000 in savings for private health insurance payers.
			3.Demonstration
			 Project for Community-Level Public Health Interventions
			(a)DefinitionsIn
			 this Act:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Centers for
			 Medicare & Medicaid Services.
				(2)Chronic Disease
			 or ConditionThe term chronic disease or condition
			 means diabetes, hypertension, pulmonary diseases (including asthma),
			 hyperlipidemia, obesity, and any other disease or condition as determined by
			 the Secretary of Health and Human Services.
				(3)Community-Based
			 Prevention and Intervention StrategyThe term
			 community-based prevention and intervention strategy means
			 programs and services intended to prevent and reduce the incidence of chronic
			 disease, including walking programs, group exercise classes, anti-smoking
			 programs, healthy eating programs, increased access to nutritious and organic
			 foods, programs and services that have been recommended by the Task Force on
			 Community Preventive Services, and any programs or services that have been
			 proposed by an eligible partnership and certified by the Director of the
			 Centers for Disease Control and Prevention as evidence-based.
				(4)DirectorThe
			 term Director means the Director of the Centers for Disease
			 Control and Prevention.
				(5)MedicareThe
			 term Medicare means the program established under title XVIII of
			 the Social Security Act (42 U.S.C. 1395 et seq.).
				(6)Pre-Medicare
			 Eligible IndividualThe term pre-Medicare eligible
			 individual means an individual who has attained age 55, but not age
			 65.
				(7)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(8)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the
			 Commonwealth of the Northern Mariana Islands, and American Samoa.
				(b)Establishment
				(1)In
			 GeneralThe Secretary, acting through the Administrator and in
			 consultation with the Director, shall establish a demonstration project under
			 which eligible partnerships, as described in subsection (d)(1), are awarded
			 grants to examine whether community-based prevention and intervention
			 strategies, targeted towards pre-Medicare eligible individuals, result
			 in—
					(A)lower rates of
			 chronic diseases and conditions after such individuals become eligible for
			 benefits under Medicare; and
					(B)lower costs under
			 Medicare.
					(2)Federal Agency
			 Responsibilities
					(A)Centers for
			 Medicare & Medicaid ServicesThe Administrator shall have
			 primary responsibility for administering and evaluating the demonstration
			 project established under this section.
					(B)Centers for
			 Disease Control and PreventionThe Director shall—
						(i)certify that
			 community-based prevention and intervention strategies proposed by eligible
			 partnerships are evidence-based;
						(ii)administer and
			 provide grants for health screenings and risk assessments and community-based
			 prevention and intervention strategies conducted by eligible partnerships;
			 and
						(iii)provide grants
			 to designated clinical referral sites (as described in subsection
			 (d)(1)(B)(ii)(I)) for reimbursement of administrative costs associated with
			 their participation in the demonstration project.
						(c)Duration and
			 Selection of Partnerships
				(1)DurationThe
			 demonstration project shall be conducted for a 5-year period, beginning not
			 later than 2010.
				(2)Number of
			 PartnershipsThe Administrator, in consultation with the
			 Director, shall select not more than 6 eligible partnerships.
				(3)Selection of
			 PartnershipsEligible partnerships shall be selected by the
			 Administrator in a manner that—
					(A)ensures such
			 partnerships represent racially, ethnically, economically, and geographically
			 diverse populations, including urban, rural, and underserved areas; and
					(B)gives priority to
			 such partnerships that include employers (as described in subsection
			 (d)(1)(C)).
					(d)Eligible
			 Partnerships
				(1)Description
					(A)In
			 GeneralSubject to subparagraph (C), for purposes of this
			 section, an eligible partnership is a partnership that submits an approved
			 application to participate in the demonstration project under this section and
			 includes both of the entities described in subparagraph (B).
					(B)Required
			 EntitiesAn eligible partnership shall consist of a partnership
			 between the following:
						(i)A
			 State or local public health department that shall—
							(I)serve as the lead
			 organization for the eligible partnership;
							(II)develop
			 appropriate community-based prevention and intervention strategies and present
			 such strategies to the Director for certification; and
							(III)administer
			 certified community-based prevention and intervention strategies and conduct
			 such strategies in association with local community organizations.
							(ii)A
			 medical facility as deemed appropriate by the Administrator, including health
			 centers (as described under section 330 of the Public Health Service Act (42
			 U.S.C. 254b)) and rural health clinics (as described in section 1861(aa)(2) of
			 the Social Security Act (42 U.S.C. 1395x(aa)(2))), that shall—
							(I)serve as the
			 designated clinical referral site for medical services, as described in
			 subsection (e)(4)(B)(i);
							(II)provide
			 assistance to the designated public health department with organization and
			 administration of individual health screenings and risk assessments, as
			 described in subsection (e)(3);
							(III)collect payment
			 for medical treatment and services that have been provided to individuals under
			 the demonstration project in a manner that is consistent with State law and
			 applicable clinic policy; and
							(IV)provide mental
			 health services or obtain an agreement with a designated mental health provider
			 for referral and provision of such services.
							(C)Optional
			 EntitiesAn eligible partnership may include other organizations
			 as practicable and necessary to assist in community outreach activities and to
			 engage health care providers, insurers, employers, and other community
			 stakeholders in meeting the goals of the demonstration project.
					(2)ApplicationsAn
			 eligible partnership that desires to participate in the demonstration project
			 shall submit to the Administrator an application at such time, in such manner,
			 and containing such information as the Administrator may require.
				(e)Use of
			 Funds
				(1)In
			 GeneralAn eligible partnership shall use funds received under
			 this section to conduct community-based prevention and intervention strategies
			 and health screenings and risk assessments for pre-Medicare eligible
			 individuals from a diverse selection of ethnic backgrounds and income
			 levels.
				(2)Community-Based
			 Prevention and Intervention StrategyAn eligible partnership,
			 acting through the State or local health department, shall promote healthy
			 lifestyle choices among pre-Medicare eligible individuals by implementing and
			 conducting a certified community-based prevention and intervention strategy
			 that shall be made available to all such individuals.
				(3)Individual
			 Health Screenings and Risk AssessmentsAn eligible partnership,
			 acting through the State or local public health department (or an appropriately
			 designated facility), shall agree to provide the following:
					(A)Screenings for
			 Chronic Diseases and ConditionsIndividual health screenings for
			 chronic diseases or conditions, which shall include appropriate tests
			 for—
						(i)diabetes;
						(ii)high blood
			 pressure;
						(iii)high
			 cholesterol;
						(iv)body mass
			 index;
						(v)physical
			 inactivity;
						(vi)poor
			 nutrition;
						(vii)tobacco use;
			 and
						(viii)any other
			 chronic disease or condition as determined by the Director.
						(B)Mental Health
			 ScreeningsA mental health screening and, if appropriate,
			 referral for additional mental health services, for any individual who has been
			 screened and diagnosed with a chronic disease or condition.
					(4)Clinical
			 Treatment for Chronic DiseasesThe eligible partnership shall
			 agree to provide the following:
					(A)Treatment and
			 Prevention Referrals for Insured IndividualsTo refer an
			 individual determined to be covered under a health insurance program who has
			 been screened and diagnosed with a chronic disease or chronic disease risk
			 factors (including high blood pressure, high cholesterol, obesity, or tobacco
			 use)—
						(i)to
			 a provider under such program for further medical or mental health treatment;
			 and
						(ii)for enrollment
			 in an appropriate community-based prevention and intervention strategy
			 program.
						(B)Treatment and
			 Prevention Referrals for Uninsured IndividualsTo refer an
			 individual determined to be without coverage under a health insurance program
			 who has been screened and diagnosed with a chronic disease or chronic disease
			 risk factors (including high blood pressure, high cholesterol, obesity, or
			 tobacco use) to the designated clinical referral site—
						(i)for
			 determination of eligibility for public health programs, or appropriate
			 treatment (including mental health services) pursuant to the facility's
			 existing authority and funding and in accordance with applicable fees and
			 payment collection as described in subsection (d)(1)(B)(ii)(III); and
						(ii)for enrollment
			 in an appropriate community-based prevention and intervention strategy
			 program.
						(C)Healthy
			 IndividualsTo provide an individual who is not diagnosed with a
			 chronic disease and does not exhibit any chronic disease risk factors with
			 appropriate information on healthy lifestyle choices and available
			 community-based prevention and intervention strategy programs.
					(5)Rule of
			 ConstructionNothing in this section shall be construed as
			 entitling an individual who participates in the demonstration project to
			 benefits under Medicare.
				(f)MonitoringThe
			 Secretary shall develop and administer a program to evaluate the effectiveness
			 of the demonstration project by collecting the following:
				(1)Health Risk
			 Assessment ResultsEach eligible partnership shall maintain
			 records of medical information and results obtained during each individual's
			 health screening and risk assessment to establish baseline data for continued
			 monitoring and assessment of such individuals.
				(2)Medicare
			 Examination ResultsThe Secretary shall collect medical
			 information obtained during the initial preventive physical examination under
			 Medicare (as defined in section 1861(ww) of the Social Security Act (42 U.S.C.
			 1395x(ww))) for those individuals who received health screenings and risk
			 assessments through the demonstration project.
				(g)Evaluation
				(1)Independent
			 ResearchThe Secretary, in consultation with the Director and the
			 Administrator, shall enter into a contract with an independent entity or
			 organization that has demonstrated—
					(A)prior experience
			 in population-based assessment of public health interventions designed to
			 prevent or treat chronic diseases and conditions; and
					(B)knowledge and
			 prior study of the general health and lifestyle behaviors of pre-Medicare
			 eligible individuals.
					(2)Evaluation
			 DesignsThe entity or organization selected by the Secretary
			 under paragraph (1) shall, using the information and data collected pursuant to
			 subsection (f), conduct an assessment of the demonstration project
			 through—
					(A)a
			 population-based design that compares those populations targeted under the
			 demonstration project with a matched control group; and
					(B)a pre-post design
			 that measures changes in health indicators (including improved diet or
			 increased physical activity) and health outcomes in the targeted populations
			 for those individuals who participated in individual health risk assessments
			 and, prior to completion of the demonstration project, became eligible for
			 benefits under Medicare.
					(h)Reporting
				(1)Progress
			 ReportNot later than 3 years after implementation of the
			 demonstration project, the Secretary shall prepare and submit a report on the
			 status of the project to Congress, including—
					(A)the progress and
			 results of any activities conducted under the demonstration project; and
					(B)identification of
			 health indicators (such as improved diet or increased physical activity) that
			 have been determined to be associated with controlling or reducing the level of
			 chronic disease for pre-Medicare eligible individuals.
					(2)Final
			 ReportNot later than 18 months after completion of the
			 demonstration project, the Secretary shall prepare and submit a final report
			 and evaluation of the project to Congress, including—
					(A)the results of
			 the assessment conducted under subsection (g)(2);
					(B)a description of
			 community-based prevention and intervention strategies that have been
			 determined to be effective in controlling or reducing the level of chronic
			 disease for pre-Medicare eligible individuals;
					(C)calculation of
			 potential savings under Medicare based upon a comparison of chronic disease
			 rates between the populations targeted under the demonstration project and the
			 matched control group; and
					(D)recommendations
			 for such legislation and administrative action as the Secretary determines
			 appropriate.
					(i)Authorization
			 of AppropriationsFor the purpose of carrying out the
			 demonstration project established under this section, there is authorized to be
			 appropriated $200,000,000 for the period of fiscal years 2010 through
			 2016.
			
